DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 6/1/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
wherein in relation to transmission of power from the pressurized oil pump to the scavenge pump, a transmission is arranged between them, and said transmission is configured such that a drive speed of the scavenge pump in operation as planned of the double pump is greater than a drive speed of the pressurized oil pump – claim 5
wherein the scavenge pump and the pressurized oil pump in each case have a pump rotor which is rotatable in order to produce the respective lubricant volumetric flow, and said pump rotors are arranged concentrically with respect to one another – claim 7
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, the limitation “makes possible” is vague and indefinite.  Does the pump actuate or drive the first lubricant volumetric flow?  What is the relationship between the pump and the flow?  What structure is being claimed?
In claim 1, line 8, the limitation “or a” is vague and indefinite.  Does the oil pump drive the first and second volumetric flow OR the further lubricant flow?  Does the oil pump drive the first flow and the second OR further flow?  How is the OR limitation relate to the three flow paths identified?   What structure is being claimed?

What is the relationship between the “a lubricating oil pump” introduced in claim 4, line 2 and the “a pressurized oil pump” introduced in claim 1, line 3?
What is the relationship between the “a transmission” introduced in claim 5, line 3 and the “a traction transmission” introduced in claim 1, line 12?
What is the relationship between the “a lubricant supply” introduced in claim 14, line 1 and the “a lubricant supply” introduced in claim 1, line 1?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, 12, and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Miyamoto et al., US PGPub 2015/0051768.


    PNG
    media_image1.png
    450
    502
    media_image1.png
    Greyscale

Regarding claim 1, Miyamoto et al. discloses a lubricant supply (see fig 1) for a drive train (14) in an electrically driven motor vehicle (hybrid vehicle [0042]), comprising: a pressurized oil pump (44) which is drivable by way of a drive actuator (motor – [0053]); a lubricant supply point (output of 62); and a lubricant reservoir (24), wherein the pressurized oil pump (44) makes possible a first lubricant volumetric flow (via 62) from the lubricant reservoir (24) to the lubricant supply point (as described above) and a second lubricant volumetric flow (splash lubricant of transmission from 24) from the lubricant supply point (as described above), the drive actuator (as described above) is an electric motor (see [0053]), the lubricant supply point (as described above) is arranged in a traction motor (20) with a rotor shaft (see connection 10 18) and a motor housing (external surface of 20), and the further lubricant supply point (as described above) is arranged in a traction transmission (18), wherein it is possible for said lubricant supply points (as described above) to be supplied with lubricant by the first lubricant volumetric flow (via 62).
Regarding claim 2, Miyamoto et al. discloses the lubricant supply as claimed in claim 1, wherein the first or the second lubricant volumetric flow (within line 62) is guided through a heat exchanger (50). 

Regarding claim 12, Miyamoto et al. discloses the lubricant supply as claimed in claim 1, wherein the lubricant reservoir (24) has an overflow line (60), and the overflow line (60) is set up to establish a fluid-conducting connection between the lubricant reservoir (2$) and one of the lubricant supply points (via pumps and 62).
Regarding claim 14, Miyamoto et al. discloses an electrically driven motor vehicle (see [0042]) comprising a lubricant supply as claimed in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. in view of Yang et al., CN204628525.
Regarding claim 3, Miyamoto et al. discloses the lubricant supply as claimed in claim 2 but does not specify a heat exchanger bypass valve.  

    PNG
    media_image2.png
    414
    572
    media_image2.png
    Greyscale

Yang et al. teaches a similar lubrication system including a heat exchanger (4) which is bypassable by way of a bypass (6), and a bypass valve (7) is provided in order to control said bypass (6).  It would have been obvious to provide the bypass described by Yang et al. to the system disclosed by Miyamoto et al. in order to optimize the temperature within the lubrication system and enhance the system efficiency. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. in view of Nitta, US PGPub 2015/0057858.
Regarding claim 11, Miyamoto et al. discloses the lubricant supply as claimed in claim 1, but does not specify motor structure with cooling jacket.  

    PNG
    media_image3.png
    469
    390
    media_image3.png
    Greyscale

Nitta teaches a similar vehicle hybrid drive train (see fig 2) wherein the traction motor (5) has a stator (36) as part of motor generator (see [0045]), the stator (36) is temperature controllable by way of a cooling jacket (31c) in the motor housing (78a), and lubricant from the first lubricant volumetric flow is feedable to the cooling jacket (31c) (see[0070]-[0071]).  It would have been obvious to provide the specified motor structure described by Nitta in the system disclosed by Miyamoto et al. in order to enhance the coolant flow within the motor and improve system efficiency.

Allowable Subject Matter
Claims 4-8, 10 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654